DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 12/08/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 30 has been entered.
Claims 20-29 and 31-37 are pending in the instant application.

Allowable Subject Matter
Claims 20-29 and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 20, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 20, and specifically comprising the limitation of “wherein said predominantly carbidic phases being present as shell or seam structure around an oxide of said at least one first emitter element ” including the remaining limitations.
Regarding Claim 34, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 34, and specifically comprising the limitation of “and performing a precipitation step in a form
of cooling to provide a carbon depot adjacent to a phase containing the at least one emitter element” including the remaining limitations.



Examiner Note: Zhu et al (Chinese Pub. No. CN109378266, English machine translation previously provided. See previous office action for location of limitations in the translation) discloses a cathode for use in a high-pressure discharge lamp, a cathode material comprising a matrix based on tungsten, of greater than or equal to 95% and tungsten carbide and oxides of Hafnium or Zirconium but fails to teach the above limitations which were also not found in the Prior Art and which aid in the diffusion of emitter material.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879